Citation Nr: 1704416	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  16-01 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1958 to June 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   Jurisdiction has subsequently been transferred to the RO in Indianapolis, Indiana. 

A videoconference hearing was held before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; however, the Veteran and his representative did not submit any additional evidence thereafter.

At the hearing, the bilateral hearing loss and tinnitus issues were listed to include consideration of whether new and material evidence had been submitted to reopen the claims.  On review, the Board finds that the Veteran requested to reopen his claims and submitted additional evidence within the one year appeal period following the April 2012 rating decision that initially denied service connection for bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.156 (b) (2016).  Thus, the Board need not consider whether new and material evidence has been submitted under 38 C.F.R. § 3.156 (a).  38 C.F.R. § 3.156 (b) provides that new and material evidence received within the one year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252  (2010).  As such, the April 2012 rating decision did not become final.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-68  (Fed. Cir. 2011).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran claims that his hearing loss and tinnitus began in service and are the result of in-service noise exposure.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was cook.  However, he has contended that he was exposed to noise on the flight line because he had to deliver groceries to the mess hall which was located along the flight line and had to attend to the food orders from aircraft sitting on the flight line.  In addition he has asserted that he was exposed to noise from the trucks that he drove.  He also testified that he was never furnished hearing protection.  See Board hearing transcript at 3-4.   

The Veteran was last afforded a VA hearing loss and tinnitus examination in April 2013.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus were not at least as likely as not caused by or a result of military noise exposure.  She also opined that it was at least as likely as not that the Veteran's tinnitus was associated with his hearing loss.  The examiner found that the Veteran's hearing was within normal limits at separation and no hearing loss and tinnitus were present in the records.  However, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89  (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159  (1993).  Moreover, the examiner did not discuss the significance of the threshold shift between the Veteran's enlistment audiogram and the separation audiogram.  

Furthermore, the examination appears to be based on an inaccurate factual premise. See Reonal v. Brown, 5 Vet.App. 458, 461   (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  In this regard, the examiner acknowledged the Veteran's report that his duties included driving food to halls and bases where he was exposed to aircraft noise.  Nevertheless, the examiner appears to have based her opinion on the RO's statement in the examination request that the Veteran's MOS of cook had a low probability of noise exposure.  

The Board also notes that there is conflicting evidence of record with regard to the Veteran's post-service noise exposure.  The Veteran has denied post-service occupational and recreational noise exposure.  See e.g. October 2011 examination; Board hearing transcript at 5-6.  However, a review of the Veteran's VA education documents show that following service, he was enrolled in vocational flight training courses with the goal of becoming a commercial pilot.  A certificate dated July 1966 shows that the Veteran was found to be qualified to be a private pilot for single-engine airplanes.    

The Board also finds that the issue of the Veteran's entitlement to service connection for tinnitus is inextricably intertwined with the issue of the Veteran's entitlement to service connection for hearing loss, insofar as the VA examiner found that it was at least as likely as not that the Veteran's tinnitus was associated with his hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Based on the foregoing, the Board finds that remand is necessary to obtain a fully adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311  (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral hearing loss and tinnitus.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and the October 2011 and the April 2013 VA examination reports.

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.  (Prior to November 1967, service departments used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.)

The examiner must elicit from the Veteran a full history of the onset of his bilateral hearing loss and tinnitus and a history of his occupational duties during service, to include how he was exposed to noise.  Moreover, the examiner must elicit a full history of any post-service recreational and occupational noise exposure and comment on its significance in the development of any current bilateral hearing loss and tinnitus. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim. Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus manifested in or is otherwise related to the Veteran's military service, including noise exposure therein. 

In rendering the opinion, the examiner should address the 
the significance, if any, of the threshold shift in hearing levels between the October 1958 enlistment examination and the May 1962 separation examination.

The examiner should comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

 4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If any benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




